Bell, J.
The issue upon the trial of the instant trover ease being whether, as claimed by the plaintiff, certain timber, the products of which were in controversy, was purchased by the plaintiff in its own right, and thus became the plaintiff’s property, or whether, as con*463tended by the defendant, the timber was in fact purchased by the defendant as his property, with the plaintiff paying the purchase-money merely as a loan or advancement to the defendant, the evidence was sufficient to authorize a finding in favor of the latter of these contentions. The verdict in favor of the defendant was therefore supported, and can not be set aside by this court on the plaintiff’s motion for a new trial, based upon the general grounds only.
Decided July 13, 1928.
Rehearing denied September 1, 1928.
B. D. Header, for plaintiff. Wade II. Walson, for defendant.

'Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.